                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

 UNITED STATES OF AMERICA                           )
                                                    )
                                                    )      Case No. 1:06CR00071
                                                    )
 v.                                                 )      OPINION AND ORDER
                                                    )
 LISA MARIE CASEY,                                  )      By: James P. Jones
                                                    )      United States District Judge
                    Defendant.                      )


       Lisa Marie Casey, Pro Se Defendant.

       The defendant, Lisa Marie Casey, proceeding pro se, has filed a letter motion

entitled “Motion for Immediate Relief.” She again seeks compassionate release

pursuant to § 603(b) of the First Step Act of 2018. The court earlier denied a similar

motion. United States v. Casey, No. 1:06CR00071, 2019 WL 1987311 (W.D. Va.

May 6, 2019). The defendant complains of lack of medical treatment while she has

been incarcerated.1 She has been recently transferred from Alderson FPC, which




       1
         The defendant pleaded guilty in this court to one count of attempted bank fraud
and one count of wire fraud. On July 11, 2007, the defendant was sentenced to a term of
96 months incarceration, to be followed by five years of supervised release. She served this
sentence of imprisonment and began her term of supervision on July 19, 2013. On October
29, 2018, the defendant was found to have violated the conditions of her supervised release,
and she was sentenced to a term of 24 months imprisonment, which she is currently serving.
facility she blames for failing to provide her adequate medical care, to Aliceville

FCI.

       Hopefully, the defendant will receive the treatment she says that she needs at

her new institution. Absent that, she must first exhaust her administrative remedies

under the First Step Act before seeking relief from this court.

       For these reasons, the defendant’s motion, ECF No. 232, is DENIED.

                                               ENTER: December 17, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                         -2-
